DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and claims filed 08/12/2021 are acknowledged and have been carefully considered. 

Status of Claims
	Claims 1-20 were previously pending in the application. Claims 11-20 were previously withdrawn as being drawn to a nonelected Group of Invention; claims 5-8, 10, 14-17, 18, and 20 were previously withdrawn as being drawn to a nonelected Species. 
	As of the claims filed 08/12/2021, claims 1-10 are currently pending; claims 11-20 are canceled; no claims are amended; and no claims are newly added. 
	Accordingly, claims 1-4 and 9 are currently under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2014/0018668 A1, hereinafter "Zheng").
	
	Regarding claim 1, Zheng discloses: 
A method for optimizing ("to optimize the image" Zheng: [0100]) color flow imaging by an ultrasound scanner ("processor may employ ... Color Doppler ultrasound ... to generate the graphical representation" Zheng: [0023]), the method ("method of ultrasound imaging" Zheng: Abstract) comprising:
scanning ("result of scanning the tissue 208 in FIG. 15 is an image" Zheng: [0115]), by the ultrasound scanner, a patient ("treating tissue of a patient P" Zheng: [0068], Fig. 1);
segmenting ("ultrasound techniques described above rely at least in part on the concept of image segmentation" Zheng: [0138]) a first color flow target represented in scan data ("image segmentation is used to identify and locate a particular structure or boundaries between structures and represent these boundaries as continues lines or curves separating the structures" Zheng: [0138]) from the scanning;
determining a size ("diameter of a blood vessel encountered by the single beam can be determined" Zheng: [0065]) of the first color flow target ("arrival of each successive echo indicates, in a very predictable fashion, the depth of the structure" Zheng: [0064]);

color flow imaging ("Doppler color flow imaging may be conducted" Zheng: [0095]), by the ultrasound scanner, fluid ("employing Color Doppler, ... the speed of the fluid and its direction can be determined and visualized" Zheng: [0016]) in the patient using the scale and/or gain ("Gain control module 212 may also perform variable gain amplification to account for return signal attenuation over time" Zheng: [0096]).
	
	Regarding claim 2, Zheng discloses: 
The method of claim 1, as described above, 
wherein scanning comprises B-mode and/or B-mode and color scanning ("processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, Color Doppler ultrasound, or Power Doppler ultrasound to generate the graphical representation" Zheng: [0023]).

	Regarding claim 3, Zheng discloses: 
The method of claim 1, as described above, 
wherein segmenting comprises segmenting a boundary ("image segmentation is used to identify and locate a particular structure or boundaries between structures and represent these boundaries as continues lines or curves separating the structures" Zheng: [0138]) of the first color flow target as a blood vessel" Zheng: [0061]), 
and wherein determining the size comprises determining a diameter of the vessel ("depth and diameter of a blood vessel encountered by the single beam can be determined" Zheng: [0065]).

	Regarding claim 9, Zheng discloses: 
The method of claim 1, as described above, 
further comprising determining a depth ("arrival of each successive echo indicates, in a very predictable fashion, the depth of the structure" Zheng: [0064]) of the first color flow target and setting a transmit frequency based on the depth ("there are a variety of strategies to increase imaging depth. First a lower transmission center frequency can be employed" Zheng: [0085]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Saito et al. (US 2019/0125193 A1, priority to 10/30/2017, hereinafter "Saito").

Regarding claim 4, Zheng discloses: 
The method of claim 1, as described above, 
wherein segmenting comprises segmenting the first color flow target and at least a second color flow target ("image segmentation is used to identify and locate a particular structure or boundaries between structures and represent these boundaries as continues lines or curves separating the structures" Zheng: [0138]; [By disclosing that segmentation is used to identify and locate a particular structure or boundaries between multiple structures, Zheng discloses the limitation of segmenting a first and second target.]). 
Zheng remains silent on: 
the method further comprising prioritizing the first and second color flow targets as a function of relative size, pulsatility, and/or location in a field of view of the scanning, 
wherein the first color flow target is assigned a greater priority such that the acts of determining and setting are based on the first color flow target.
However, in a similar invention in the same field of endeavor, Saito teaches a diagnostic method and a method for validation of diagnosis (Abstract) where the method includes measuring a vessel diameter of lesion from the image information (Saito: [0034]): 
the method further comprising prioritizing the first and second color flow targets as a function of relative size, pulsatility, and/or location in a field of view of the scanning ("treating the larger vessel diameter lesion first had a higher order (i.e., a higher priority) than the treatment method in which diagnosing the smaller vessel diameter lesion" Saito: [0475]), 
wherein the first color flow target is assigned a greater priority such that the acts of determining and setting are based on the first color flow target ("determine the lesion to be treated first is made by the vessel diameter of the lesion" Saito: [0476]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting critical structures using ultrasound disclosed by Zheng, by including the diagnostic method as taught by Saito. One of ordinary skill in the art would have been motivated to make this modification because by "determining that a larger vessel diameter lesion to be treated first, catheters and an operation time can be reduced" (Saito: Abstract). 
 

alternative rejection to the above rejection of claim 1 (as provided in the 35 U.S.C. 102(a)(1) section of the present Office Action). 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Dubois et al. (US 2005/0059892 A1, hereinafter "Dubois").

Regarding claim 1, Zheng discloses: 
A method for optimizing ("to optimize the image" Zheng: [0100]) color flow imaging by an ultrasound scanner ("processor may employ ... Color Doppler ultrasound ... to generate the graphical representation" Zheng: [0023]), the method ("method of ultrasound imaging" Zheng: Abstract) comprising:
scanning ("result of scanning the tissue 208 in FIG. 15 is an image" Zheng: [0115]), by the ultrasound scanner, a patient ("treating tissue of a patient P" Zheng: [0068], Fig. 1);
segmenting ("ultrasound techniques described above rely at least in part on the concept of image segmentation" Zheng: [0138]) a first color flow target represented in scan data ("image segmentation is used to identify and locate a particular structure or boundaries between structures and represent these boundaries as continues lines or curves separating the structures" Zheng: [0138]) from the scanning;
determining a size ("diameter of a blood vessel encountered by the single beam can be determined" Zheng: [0065]) of the first color flow target ("arrival of each successive echo indicates, in a very predictable fashion, the depth of the structure" Zheng: [0064]). 

It is also noted that Zheng provides a clear teaching of adjusting the gain through a gain control module based on the depth [i.e. size] of the particular tissue of interest, or target. More specifically, Zheng teaches that the signals received from targets that are deeper within the tissue will require a greater gain to be applied than those from tissues at a lesser depth (which is depth size dependent). 

As shown above, it is apparent that the gain control module of Zheng’s invention can be used to adjust the gain based on the depth [size, since the “size” is not defined in the broad claims] of the target (“TGC is based on … imaging depth” Zheng: [0097]), and therefore would similarly be able to adjust the gain based on the size of the target [i.e. depth size of the target]. 
However, in an interpretation, if one were to argue that Zheng remains silent on these limitations – setting a scale and/or gain using a different criterion depending on the size of the first color flow target; color flow imaging, by the ultrasound scanner, fluid in the patient using the scale and/or gain – below is a teaching that clearly shows them.  
In a similar invention in the same field of endeavor, Dubois teaches a gain control circuit [that] operates in conjunction with an ultrasound imaging system for generating an ultrasound image of an ultrasound analysis object using an ultrasound sensing circuit for sensing an ultrasound signal: 
setting a scale and/or gain using a different criterion depending on the size of the first color flow target ("time gain compensation (known as “TGC”) function allows an operator to adjust the receive channel gain in discrete steps as a function of distance from the origin of the beam" Dubois: [0004]);
color flow imaging ("color flow imaging " Dubois: [0003]), by the ultrasound scanner ("ultrasonic scanning system" Dubois: [0004]), fluid ("determining blood flow patterns and velocities" Dubois: [0037]) in the patient using the scale and/or gain ("Region 144 is an example of TGC gain modification 
In Paragraph [0035] of the Specification of the present application, Applicant discloses that the “value of at least one setting for the color flow configuration is set based on one or more characteristics of the target or targets as segmented. Any characteristic may be used, such as the size (e.g., diameter, radius, area, volume, and/or distance).” Thus, Applicant listed ‘distance’ as an example of a parameter that can be used to define the ‘size’ of the target. Based on this disclosure, Dubois’s teaching – using time gain compensation to adjust the gain as a function of distance – reads on this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting critical structures using ultrasound disclosed by Zheng, by including the method and system for lateral gain control in an ultrasound imaging system as taught by Dubois. One of ordinary skill in the art would have been motivated to make this modification because "TGC control permits the adjustment of gain to compensate for the attenuation occurring as the ultrasound signal as it propagates through the scanned medium" (Dubois: [0004]). "By allowing lateral gain control, the user has the ability to control more carefully the image on the ultrasound display" (Dubois: [0010]). 

Regarding claim 2, the combination of Zheng and Dubois discloses: 
The method of claim 1, as described above. 
	Zheng further discloses:  
wherein scanning comprises B-mode and/or B-mode and color scanning ("processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, Color Doppler ultrasound, or Power Doppler ultrasound to generate the graphical representation" Zheng: [0023]).

Regarding claim 3, the combination of Zheng and Dubois discloses: 
The method of claim 1, as described above. 
	Zheng further discloses:  
wherein segmenting comprises segmenting a boundary ("image segmentation is used to identify and locate a particular structure or boundaries between structures and represent these boundaries as continues lines or curves separating the structures" Zheng: [0138]) of the first color flow target as a vessel ("identifying anatomical structures, particularly a lumen such as, for example, ... a blood vessel" Zheng: [0061]), 
and wherein determining the size comprises determining a diameter of the vessel ("depth and diameter of a blood vessel encountered by the single beam can be determined" Zheng: [0065]).

	Regarding claim 9, the combination of Zheng and Dubois discloses: 
The method of claim 1, as described above. 
	Zheng further discloses:  
further comprising determining a depth ("arrival of each successive echo indicates, in a very predictable fashion, the depth of the structure" Zheng: [0064]) of the first color flow target and setting a transmit frequency based on the depth ("there are a variety of strategies to increase imaging depth. First a lower transmission center frequency can be employed" Zheng: [0085]).
	 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Dubois, further in view of Saito.

Regarding claim 4, the combination of Zheng and Dubois discloses: 
The method of claim 1, as described above, 

Zheng remains silent on: 
the method further comprising prioritizing the first and second color flow targets as a function of relative size, pulsatility, and/or location in a field of view of the scanning, 
wherein the first color flow target is assigned a greater priority such that the acts of determining and setting are based on the first color flow target.
However, in a similar invention in the same field of endeavor, Saito teaches a diagnostic method and a method for validation of diagnosis (Abstract) where the method includes measuring a vessel diameter of lesion from the image information (Saito: [0034]): 
the method further comprising prioritizing the first and second color flow targets as a function of relative size, pulsatility, and/or location in a field of view of the scanning ("treating the larger vessel diameter lesion first had a higher order (i.e., a higher priority) than the treatment method in which diagnosing the smaller vessel diameter lesion" Saito: [0475]), 
wherein the first color flow target is assigned a greater priority such that the acts of determining and setting are based on the first color flow target ("determine the lesion to be treated first is made by the vessel diameter of the lesion" Saito: [0476]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for detecting critical structures using ultrasound disclosed by Zheng, by including the diagnostic method as taught by Saito. One of ordinary . 

Response to Arguments
Applicant provides the following arguments: 	

Applicant submits that independent claim 1 recites setting a scale and/or gain using a different criterion depending on the size of the first color flow target, and that Zheng and Dubois do not disclose this limitation. 
	Applicant provides details on Zheng’s invention, such as that Zheng integrates optical and ultrasound imaging and limits information to the most relevant regarding subsurface structures; the diameter of the vessel may be determined and located where the location is then shown on the display; in a separate discussion, a gain control module is provided to amplify the return signals as a function of depth; the diameter is not used for this gain control; the gain control uses time to adjust gain; in a feedback arrangement, the average tissue attenuation and depth are used to control gain. 
	Applicant further submits that Zheng uses either time or attenuation and depth to control gain; Zheng does not select a criterion nor use the diameter in selecting the criterion for setting gain; and Zheng does not set the gain using a different criterion depending on the size of the target. 
	Applicant submits that while different depths have different gains based on the teaching of Zheng, Applicant submits that Zheng does not use the depth of the target, let alone size, to control this. Applicant submits that instead, depth or time gain is applied to received echoes based on the depth of the signals or echoes, and the criterion used to set the gain is always depth or time. Applicant submits that Zheng does not use a different criterion depending on the size of the target. 

	In response, Examiner respectfully submits that Zheng does use the depth of the target, which is dependent on size, to control the gain. Zheng discloses that the depth of a target, combined with the attenuation increase resulting from the increased depth, will cause return signals to be associated with more noise. This is because the return signals that are received later in time have travelled to a greater depth to reach the target before returning. In order to account for this, Zheng suggests a gain control module which “may perform variable gain amplification to account for return signal attenuation over time” ([0096]). Zheng further describes that “a variable gain amplifier adjusts the gain of the 
	Zheng’s description of the variable gain amplification aspects of the gain control module, which can include a ramped gain curve, reads on a criterion for setting the gain. For example, in a situation where the size of the color flow target was small and/or the depth of the color flow target was relatively shallow, then the criterion used to set the gain would be a non-variable type. In other words, the gain would be assumed to be consistent across the entire color flow target, requiring the gain to simply be kept the same throughout the measuring/imaging process. Conversely, in a situation where the size of the color flow target was larger and/or the depth of the color flow target was deep in the tissue, then the criterion used to set the gain would be of a variable type, or Zheng’s variable gain amplifier/ramped gain curve. 
	Thus, Zheng does in fact use the depth of the target (which is a factor of the size) to control the gain, and even selects a criterion for setting the gain based on this depth. The criterion used to set the gain is whether or not the gain control is variable, and this criterion is dependent on the depth/size of the target. 

Applicant further argues: 

	Applicant submits that Dubois is directed to including lateral gain control; gain may be different for different angles, based on operator input, and based on distance from the origin of the beam; Fig. 6 shows an example of sector-based control of the gain, which works in conjunction with time gain control. Applicant further submits that Dubois teaches distance from the origin of the beam, not distance from a target being imaged; Dubois applies given criterion to set the time gain control (time or distance), not different criterion in different situations; and Dubois does not use the size of a target to control the criterion used to set the gain, so Dubois does not disclose setting a scale and/or gain using a different criterion depending on the size of the first color flow target.

	In response, Examiner respectfully submits that Dubois does apply different criterion in different situations, and further uses the size of a target to control the criterion used to set the gain. Dubois discloses that “a factor is calculated as the square of the distance measured relative to the maximum distance for the sensed signals” ([0061]). Thus, the distance measured is used to calculate a ‘factor.’ It is further disclosed that the factor plays in a role in the determination of the gain (“Step 228 sets the gain for the current left and right controls to equal the calculated factor …” [0061]). Therefore, Dubois teaches that a different ‘factor,’ or a different criterion, is used in the calculation of the gain dependent on the distance (or size) measured, which reads on setting a gain using a different criterion depending on the size of the target. 

Applicant argues the following: 

Applicant submits that dependent claims 2-4 and 9 depend from independent claim 1, and are allowable for the same reasons as claim 1. 
	Applicant also submits that claim 4 recites prioritizing the first and second color flow targets as a function of relative size, pulsatility, and/or location in a field of view of the scanning, wherein the first color flow target is assigned a greater priority such that the acts of determining and setting are based on the first color flow target. Applicant submits that Saito prioritizes lesions for treatment based on size of the lesion, and treating the larger vessel diameter first is not linked to establishing the scale and/or gain for one lesion. Applicant further submits that Saito is directed to treatment priority, not how to set up imaging, and Saito relies on the already determined diagnostic information to set the priority for treatment so does not assign priority such that determining the size and setting the scale and/or gain are based on the prioritized target.

	In response, Examiner respectfully submits that prioritizing the determination of a diagnosis for treating one lesion over another based on size goes hand in hand with prioritizing the imaging of the lesion over another lesion based on size. While Applicant submits that Saito prioritizes treatment of lesions based on size, the particular section cited by Examiner instead discusses the prioritization of the diagnosis of the lesion based on size. The diagnosis of the lesion includes the acts of determining and diagnosis of a lesion, as well as the priority for the treatment itself. 
	Regarding the remaining dependent claims, Examiner respectfully submits that independent claim 1 remains rejected under the cited prior art, and dependent claims 2-4 and 9 also remain rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyun et al. (EP 1796037 B1, hereinafter “Hyun”) discloses an “image processing system and method for controlling gains for color flow image” (Title), and further discloses: scanning a patient by the ultrasound scanner (Fig. 2 Step S110: Forming Color Flow Images), segmenting a first color flow target (Fig. 2 Step S140: Forming Contour of Blood Vessel), and determining a size of the first color flow target (Fig. 2 Step S150: Calculating Cross-Section Area of Blood Vessel). 
In addition to the limitations above, Hyun is being cited by Examiner as being particularly relevant to the limitation that was discussed in the arguments – setting a scale and/or gain using a different criterion depending on the size of the first color flow target. Regarding this limitation, Hyun discloses: “calculates cross-sectional areas of blood vessel and blood flow in the color flow images and controls the gains for the color flow images based on the calculated cross-sectional areas” (Hyun: [0019]. This teaching from Hyun reads on the limitation of setting a gain using a different criterion depending on the size of the first color flow target (i.e., based on the calculated cross-sectional areas). Regarding the part of the limitation that recites “using a different criterion,” this particular feature is taught by Step S200 of Fig. 2. In this step, a determination is made depending on whether the cross-. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793